DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Objections
Claim 19 is objected to because of the following informalities:  
The claim should begin with “19.” instead of “19,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-6, 10-11, 13, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryan et al. (US 2020/0115054).
In re. claim 21, Ryan teaches an aircraft (100) launching system, comprising: a first lifting sub-system (300) including a first tether (202) (e.g. steel cable for lifting) (para [0038]) that removably couples to the aircraft (100) (fig. 29); and a second lifting sub-system (200) including a 
In re. claim 4, Ryan teaches the aircraft launching system of claim 21, wherein the aircraft is operated to reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed (para [0022]).
In re. claim 5, Ryan teaches the aircraft launching system of claim 21, further comprising a power source (known power source in Bell Helicopter 525) (fig. 23) (para [0044]) that supplies power to both of the first lifting sub-system (300) (para [0042]) and the second lifting sub-system (200) (power supplied to rotors in known manner).
In re. claim 6, Ryan teaches the aircraft launching system of claim 5, wherein the second lifting sub- system (200) comprises the power source (fig. 23).
In re. claim 10, Ryan teaches the aircraft launching system of claim 21, wherein the first tether is selectively deployable in relation to the first lifting sub-system (extends in relation to capture device (300)) (figs. 24-25).
In re. claim 11, Ryan teaches the aircraft launching system of claim 21, wherein the second tether is selectively deployable in relation to the second lifting sub-system (extends in relation to carrier aircraft (200)) (figs. 24-25).
In re. claim 13, Ryan teaches the aircraft launching system of claim 21, wherein the aircraft (100) is an unmanned aerial vehicle (para [0019]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan as applied to claim 21, and further in view of Lee et al. (US 2017/0369169).
In re. claim 7, Ryan fails to disclose the aircraft receives power from the power source.
Lee teaches supplying power to the attached aircraft (200) (para [0059]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan to include the teachings of Lee to supply power to the aircraft, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of powering the tethered aircraft. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan as applied to claims 5 and 21 respectively above, and further in view of Carmack et al. (US 9,630,712).

In re. claim 8, Ryan fails to disclose the power source comprises one or more batteries.
Carmack teaches the power source comprises one or more batteries (col. 4, ln. 33-37).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan to include the teachings of Carmack to have the power source comprise one or more batteries, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing an alternative power generation source. 
In re. claim 9, Ryan teaches the aircraft launching system of claim 21, wherein the first lifting sub-system (300) comprises a crane (310) (fig. 12). 
Ryan fails to disclose the second lifting sub-system comprises a drone.
Carmack teaches a lifting sub-system comprises a drone (300) (fig. 3) (unmanned multirotor lifter) (col. 2, ln. 18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan to include the teachings of Carmack to have the second lifting sub-system comprise a drone, for the purpose of providing a mechanical or automatic means to replace manual activity.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan as applied to claims 21 above and further in view of Hall (US 1,792,738).

In re. claim 12, Ryan fails to disclose the at least one lifting sub-system comprises an airship.
Hall teaches the at least one lifting sub-system comprises an airship (10) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan to include the teachings of Carmack to have the power source comprise one or more batteries, since Ryan states the carrier aircraft can be any aircraft, and doing so would utilize the flight benefits associated with airships. 

Claims 17, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Talmage, Jr. (US 7,946,530).

In re. claim 24, Ryan teaches an aircraft launching method, comprising: removably coupling an aircraft (100) to a first tether (202) (e.g. steel cable for lifting) (para [0038]) of a first lifting sub-system (300); coupling the first lifting sub-system (300) to a second tether (202) (e.g. cable that provides electrical power) (para [0038]) of a second lifting sub-system (200) (figs. 23-27); lifting the aircraft (100) to a first altitude (fig. 27); and lifting, by the second lifting sub-system (200) the first lifting sub-system and the aircraft so that the aircraft is at a second altitude (fig. 28) that is greater than the first altitude (aircraft (200) gains altitude after lifting aircraft (100) of loading surface) (para [0051]).
Ryan fails to disclose lifting the aircraft to the first altitude by the first lifting subsystem.
Talmage discloses lifting a vehicle (3) to a first altitude by a first lifting subsystem (14) (fig. 2) (col. 4, ln. 5-7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan to incorporate the teachings of Talmage to 
In re. claim 17, Ryan as modified by Talmage (see Ryan) teach the aircraft launching method of claim 24, further comprising operating the aircraft to reach a launch airspeed at the second altitude and detach from the first tether after reaching the launch airspeed (para [0022]).
In re. claim 20, Ryan as modified by Talmage (see Ryan) teach the aircraft launching method of claim 24, further comprising: selectively deploying the first tether in relation to the first lifting sub-system (extends in relation to capture device (300)) (figs. 24-25); and selectively deploying the second tether in relation to the second lifting sub-system (extends in relation to carrier aircraft (200)) (figs. 24-25).
In re. claim 25, Ryan as modified by Talmage (see Talmage) teach the aircraft launching method of claim 24, wherein said lifting, by the first lifting sub-system, includes operating an actuating reel (cable winch device (14)) is operated to retract a length of a first tether (15) to lift the vehicle (3) to a first altitude (fig. 2) (col. 4, ln. 5-7).
In re. claim 26, Ryan as modified by Talmage (see Ryan) teach the aircraft launching method of claim 24, further comprising: extending the first tether from the first lifting sub-system (figs. 23-225) to allow the aircraft to fly in a radial pattern in relation to the first lifting sub-system (equivalent method provides equivalent capability) until the aircraft reaches a launch airspeed (para [0022]); and releasing the aircraft from the first tether at the launch airspeed (figs. 28-29).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan as modified by Talmage as applied to claim 24 above and further in view of Lee.


Ryan as modified by Talmage fails to disclose supplying power to the aircraft.
Lee teaches supplying power to the attached aircraft (200) (para [0059]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan as modified by Talmage to include the teachings of Lee to supply power to the aircraft, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of powering the tethered aircraft. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan as modified by Talmage as applied to claim 24 above and further in view of Hall.

In re. claim 19, Ryan as modified by Talmage (see Ryan) teach the aircraft launching system of claim 24, wherein the first lifting sub-system (300) comprises a crane (310) (fig. 12). 
Ryan as modified by Talmage fail to disclose the second lifting sub-system comprises an airship.
Hall teaches the at least one lifting sub-system comprises an airship (10) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan as modified by Talmage to include the . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan as applied to claim 21 above and further in view of Talmage.

In re. claim 22, Ryan teaches the aircraft launching system of claim 21, wherein the first lifting sub- system further includes an actuating reel (means of letting cable out) (para [0050]) coupled to the first tether (202).
Ryan fails to disclose the actuating reel is operated to retract a length of the first tether to lift the aircraft to the first altitude.
Talmage discloses actuating reel (cable winch device (14)) is operated to retract a length of a first tether (15) to lift the vehicle (3) to a first altitude (fig. 2) (col. 4, ln. 5-7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan to incorporate the teachings of Talmage to have the actuating reel is operated to retract a length of the first tether to lift the aircraft to the first altitude, for the purpose of lifting the aircraft from an inaccessible or dangerous area to the desired flight configuration.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Lee.


Ryan fails to disclose the aircraft receives power from the power source.
Lee teaches supplying power to the attached aircraft (200) (para [0059]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ryan to include the teachings of Lee to supply power to the aircraft, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of powering the tethered aircraft. 
Response to Arguments
02/09/2022 have been fully considered but they are not persuasive. 
Applicant argues The maneuverable capture device 300 does not independently lift the parasite aircraft 200 (sic). Notably, "maneuverable capture device 300 is small and light weight compared to the parasite aircraft 100." See id. at [0025].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first lifting sub-system lifts the aircraft independently of the second lifting sub-system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the argument is considered non-persuasive.
Applicant argues The device 300 does not lift the parasite aircraft 200 (sic). Instead, the carrier aircraft 200 lifts the parasite aircraft 200 (sic) after the device 300 docks to the parasite aircraft 200 (sic).
The examiner is unclear how lifting of the parasite aircraft (100) is performed without the device (300) lifting the parasite aircraft (100) with the engaged rod (312) and hook (310) (para [0039]).  That is, the second lifting sub-system (200) of Ryan requires the first lifting sub-system (300) to lift the aircraft (100) to the different heights shown.  It is unclear how the system of Ryan would lift the aircraft (100) absent the first lifting sub-system (300).  Therefore, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647